Guangzhou Haoyu Educational Technology Company Limited Condensed Financial Statements For the three months ended March 31, 2008 and 2007 Guangzhou Haoyu Educational Technology Company Limited Condensed Financial Statements Three months ended March 31, 2008 and 2007 Index to Condensed Financial Statements Pages Condensed Balance Sheets 2 Condensed Statements of Operations and Comprehensive Income 3 Condensed Statements of Cash Flows 3 Notes to Condensed Financial Statements 5- 9 1 Guangzhou Haoyu Educational Technology Company Limited Condensed Balance Sheets (Stated in US Dollars) March 31, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ 35,758 $ 136,441 Trade receivables (Net of allowance for doubtful accounts of $30,475 in 2008 and $29,259 in 2007) 483,094 550,046 Other receivables and prepayments 225,358 84,540 Inventories (Note 3) 280,837 415,522 Total current assets 1,025,047 1,186,549 Property, plant and equipment, net 79,603 76,613 Total assets $ 1,104,650 $ 1,263,162 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities Trade payables $ 783 $ 641,689 Other payables and accrued expenses 155,837 132,788 Amount due to a director (Note 4) 83,126 189,087 Income tax payable 129,514 5,024 Total current liabilities 369,260 968,588 TOTAL LIABILITIES 369,260 968,588 COMMITMENTS AND CONTINGENCIES (Note 5) STOCKHOLDERS’ EQUITY Registered and paid-up capital: RMB1,000,000 120,801 120,801 Statutory and other reserves 42,468 42,468 Accumulated other comprehensive income 66,704 45,292 Retained earnings 505,417 86,013 TOTAL STOCKHOLDERS’ EQUITY 735,390 294,574 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,104,650 1,263,162 See the accompanying notes to condensed financial statements 2 Guangzhou Haoyu Educational Technology Company Limited Condensed Statements of Operations and Comprehensive Income (Unaudited) (Stated in US Dollars) Three months ended March 31, 2008 2007 Sales $ 1,002,654 $ 128,936 Cost of goods sold (496,021 ) (76,650 ) Gross profit 506,633 52,286 Operating expenses General and administrative expenses 49,400 23,667 Research and development expenses 17,076 22,488 Selling expenses 15,624 14,624 Total operating expenses 82,100 60,779 Net operating income (loss) 424,533 (8,493 ) Other income Subsidy income from the PRC authorities for general operations 97,261 27,693 Interest income 164 43 Other income 18,174 - 115,599 27,736 Income before income taxes 540,132 19,243 Income taxes (Note 6) (120,728 ) (9,062 ) Net income $ 419,404 $ 10,181 Other comprehensive income Foreign currency translation adjustments 21,412 3,862 Total comprehensive income $ 440,816 $ 14,043 See the accompanying notes to condensed financial statements 3 Guangzhou Haoyu Educational Technology Company Limited Condensed Statements of Cash Flows (Unaudited) (Stated in US Dollars) Three months ended March 31, 2008 2007 Cash flows from operating activities Net income $ 419,404 $ 10,181 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 8,086 6,951 Changes in operating assets and liabilities: Trade receivables 87,895 30,416 Other receivables and prepayments (134,367 ) (36,208 ) Inventories 148,708 (49,035 ) Trade payables (653,301 ) 799 Other payables and accrued expenses 18,049 (60,873 ) Income tax payable 120,729 9,062 Net cash flows provided by (used in) operating activities 15,203 (88,707 ) Cash flows from investing activities Payment to acquire property, plant and equipment (7,895 ) (2,982 ) Net cash flows used in investing activities (7,895 ) (2,982 ) Cash flows from financing activities (Repayment to) advances from a director (111,386 ) 49,927 Net cash flows (used in) provided by financing activities (111,386 ) 49,927 Effect of foreign currency translation on cash and cash equivalents 3,395 460 Net decrease in cash and cash equivalents (100,683 ) (41,302 ) Cash and cash equivalents - beginning of period 136,441 63,065 Cash and cash equivalents - end of period $ 35,758 $ 21,763 Supplemental disclosures for cash flow information: Cash paid for: Interest $ - $ - Income taxes $ - $ - See the accompanying notes to condensed financial statements 4 Guangzhou Haoyu Educational Technology Company Limited Notes to Condensed Financial Statements 1. Corporate information and description of business Guangzhou Haoyu Educational Technology Company Limited (the “Company”) was established in the People’s Republic of China (the “PRC”) on March 27, 2001. The Company is a high-tech company specialized in the research and development of educational products and technology application.It is located in the Guangzhou Province of the PRC with three manufacture bases for research and development purpose. The educational software developed by the Company is in conformity to the new educational purpose.The software uses the advanced technology of data collection, sensor and wireless control and video image with handy appearance, which can virtually upload the live experiment and analyze the information collected.Teachers and students can have the experiments done automatically instead of the traditional method by hand. The Company also engages in the trading of hardware and computer products such as monitors and computer notebooks. 2.Summary of significant accounting policies Basis of presentation The accompanying condensed financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.Accordingly, they do not include all the information and notes necessary for comprehensive financial statements. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature, necessary for a fair statement of the results for the three-month periods have been made.Results for the interim periods presented are not necessarily indicative of the results that might be expected for the entire fiscal year.These condensed financial statements should be read in conjunction with the financial statements and the notes thereto for each of the two years in the period ended December 31, Use of estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting periods.These accounts and estimates include, but are not limited to, the valuation of trade receivables, other receivables, inventories, warranty reserve, deferred income taxes and the estimation on useful lives of property, plant and equipment.Actual results could differ from these estimates. 5 Guangzhou Haoyu Educational Technology Company Limited Notes to Condensed Financial Statements 2.Summary of significant accounting policies (Cont’d) Revenue recognition Revenue from sales of the Company’s products is recognized when the significant risks and rewards of ownership have been transferred to the customers at the time when the products are delivered to and accepted by them, the sales price is fixed or determinable and collection is reasonably assured. Concentrations of credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and cash equivalents, and trade and other receivables.As of March 31, 2008 and December 31, 2007, substantially all of the Company’s cash and cash equivalents were held by major financial institutions located in the PRC, which management believes are of high credit quality.With respect to trade receivables, the Company extends credit based on an evaluation of the customer’s financial condition.The Company generally does not require collateral for trade and other receivables and maintains an allowance for doubtful accounts of trade and other receivables. Allowance for doubtful accounts The Company establishes an allowance for doubtful accounts based on management’s assessment of the collectibility of trade receivables.A considerable amount of judgment is required in assessing the amount of the allowance.The Company considers the historical level of credit losses and applies percentages to aged receivables categories.The Company makes judgments about the creditworthiness of each customer based on ongoing credit evaluations, and monitors current economic trends that might impact the level of credit losses in the future.If the financial condition of the customers were to deteriorate, resulting in their inability to make payments, a larger allowance may be required. Based on the above assessment, during the reporting periods, the management establishes the general provisioning policy to make allowance equivalent to 5% of gross amount of trade receivables due from 1 to 2 years, 10% of gross amount of trade receivables due from 2 to 3 years and 15% of gross amount of trade receivables due over 3 years.Additional specific provision is made against trade receivables to the extent which they are considered to be doubtful. Bad debts are written off when identified.The Company does not accrue interest on trade receivables. Historically, losses from uncollectible accounts have not significantly deviated from the general allowance estimated by the management and no significant additional bad debts have been written off directly to the profit and loss.This general provisioning policy has not changed in the past since establishment and the management considers that the aforementioned general provisioning policy is adequate and not too excessive and does not expect to change this established policy in the near future. 6 Guangzhou Haoyu Educational Technology Company Limited Notes to Condensed Financial Statements 2.Summary of significant accounting policies (Cont’d) Inventories Inventories are stated at the lower of cost or market.Cost is determined on a first in first out basis and includes all expenditures incurred in bringing the goods to the point of sale and putting them in a saleable condition.In case of manufacturing inventories, cost includes an appropriate share of production overheads based on normal operating capacity.In assessing the ultimate realization of inventories, the management makes judgments as to future demand requirements compared to current or committed inventory levels.The Company estimates the demand requirements based on market conditions, forecasts prepared by its customers, sales contracts and orders in hand. In addition, the Company estimates net realizable value based on intended use, current market value and inventory ageing analyses.The Company writes down the inventories for estimated obsolescence or unmarketable inventories equal to the difference between the cost of inventories and the estimated market value based upon assumptions about future demand and market conditions. Based on the above assessment, the Company establishes a general policy to make a 10% provision for inventories aged over 1 to 2 years, a 25% provision for inventories aged over 2 to 3 years and a 35% provision for inventories aged over 3 years. Government grant Subsidy income for both reporting periods represents refund of value-added tax from State Administration of Taxation for the sales of software products and is recognized in the statements of income and comprehensive income when the income is received. Warranty The Company maintains a policy of providing after sales support for certain products by way of a warranty program. The Company provided 3 years warranties for the software products to certain customers.Further, the relevant customers are allowed to defer the settlement of certain percentage (normally 5%) of the billed amount for certain period of time (normally one year) after acceptance of the Company’s products under the warranty program.As of March 31, 2008 and December 31, 2007, such receivables amounted to $37,597 and $14,035 respectively and are included in trade receivables. Since the aforementioned products were well developed, the Company did not encounter any claims from such customers.Accordingly, the Company did not maintain a warranty reserve during the reporting periods.However, the Company will periodically assess the estimation of its warranty liability and recognize the reserve when necessary based on the actual experience. Recently issued accounting pronouncements In March 2008, the Financial Accounting Standards Board ("FASB") issued Statement of Financial Accounting Standards (“SFAS”) No. 161, "Disclosures about Derivative
